Prospectus Supplement May 15, 2006 PUTNAM VARIABLE TRUST Prospectuses dated April 30, 2006 Effective May 30, 2006, in the section entitled Who manages the funds? the table entry with respect to Putnam VT Small Cap Value Fund (to the extent that this prospectus offers this fund) in the table showing the investment management team members who coordinate the management of the funds portfolio is replaced with the following: PUTNAM VT SMALL CAP VALUE FUND Small- and Mid-Cap Value Team Joined Portfolio Leader Fund Employer Positions Over Past Five Years Edward Shadek Putnam Management Deputy Head of Investments; Chief 1997  Present Investment Officer, Small Cap Equities and Small and Mid Cap Value Teams Joined Portfolio Member Fund Employer Positions Over Past Five Years Michael Petro Putnam Management Analyst 1992  Present HV-5781 234765 5/06
